Citation Nr: 1024738	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-24 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased ratings for residuals of right ankle 
injury, currently assigned "staged" ratings of 10 percent prior 
to November 18, 2009, and 20 percent from that date.

2.  Entitlement to increased ratings for residuals of left ankle 
injury, currently assigned "staged" ratings of 10 percent prior 
to November 18, 2009, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and children

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1943 to October 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 rating 
decision of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2007, a hearing 
was held before a hearing officer at the RO.  In December 2007 a 
Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims file.  
At the Travel Board hearing the undersigned granted the Veteran's 
motion to advance his case on the Board's docket based on his 
age.  

In February 2008 these matters were remanded for further 
development.  While the case was in remand status, the rating for 
each ankle was increased from 10 percent to 20 percent (effective 
November 18, 2009).  It is presumed that the Veteran is seeking 
the maximum benefit allowed by law and regulation for such 
disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
maximum increased rating of 20 percent for each ankle has not 
been granted from the date of claim, these matters remain on 
appeal and have been characterized accordingly.

The  issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) was raised at 
the December 2007 Travel Board hearing.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU 
claim is part of an initial rating claim when such claim 
is raised by the record).  In addition, the issues of 
service connection for tibia injury and ulcer on the 
medial malleolus of the contralateral foot (resulting from 
cast), secondary to the service-connected bilateral ankle 
disabilities, were raised in the May 2010 Appellant's 
Post-Remand Brief.  Although these issues have been raised 
by the record, they have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for any appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At no time during the appeal period prior to November 18, 
2009, are the Veteran's residuals of a right ankle injury shown 
to have been manifested by more than moderate limitation of 
motion; however, from December 6, 2007 he is reasonably shown to 
have additional impairment in the form of instability; the 
combined impairment was analogous to moderately severe foot 
injury.

2.  From November 18, 2009, the maximum schedular rating for 
ankle disability based on limitation of motion has been assigned 
for the Veteran's residuals of a right ankle injury; he is also 
shown to have ankle instability that is not encompassed by those 
schedular criteria; the combined impairment is analogous to 
severe foot injury; ankylosis is not shown.

3.  At no time during the appeal period prior to November 18, 
2009, are the Veteran's residuals of a left ankle injury shown to 
have been manifested by more than moderate limitation of motion; 
however, from December 6, 2007 he is reasonably shown to have had 
additional impairment in the form of instability; the combined 
impairment from December 6, 2007 was analogous to moderately 
severe foot injury.

4.  From November 18, 2009, the maximum schedular rating for 
ankle disability based on limitation of motion has been assigned 
for the Veteran's residuals of left ankle injury; he is also 
shown to have ankle instability that is not encompassed by those 
schedular criteria; the combined impairment is analogous to 
severe foot injury; ankylosis is not shown.
CONCLUSIONS OF LAW

1.  The Veteran's residuals of right ankle injury warrant staged 
ratings of 10 percent prior to December 6, 2007; 20 percent from 
December 6, 2007 until November 18, 2009, and 30 percent from 
November 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.20, 4.71a; Diagnostic Codes (Codes) 5271, 5284 
(2009).

2  The Veteran's residuals of a left ankle injury warrant staged 
ratings of 10 percent prior to December 6, 2007; 20 percent from 
December 6, 2007 until November 18, 2009; and 30 percent from 
November 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4,20, 4.71a; Codes 5271, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to its initial adjudication.  
A November 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
Letters dated in March 2008, May 2009, June 2009, and October 
2009 also informed the Veteran of disability rating and effective 
date criteria.  A January 2010 supplemental statement of the case 
readjudicated the matters (curing any notice timing defect).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has 
received the general-type notice described in Vazquez-Flores, and 
has had ample opportunity to respond/supplement the record.  It 
is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in December 2005 and (pursuant to 
the Board's remand) in November 2009.  The November 2009 examiner 
considered the evidence of record and the Veteran's reported 
history, and the report reflects a thorough orthopedic 
evaluation, with notation of all findings necessary for a proper 
determination in these matters.  It was compliant with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist is 
met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a claim for increase the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the evidence contains factual findings that 
demonstrate distinct time periods when the service connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, staged ratings 
are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here the RO has assigned "staged" ratings based on 
such findings.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim begins one year 
before the claim was filed.  As the instant claim for increase 
was received in October 2005, the period for consideration is 
from October 2004 until the present.

The Veteran's residuals of ankle injuries have been rated under 
Code 5271, which provides for a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 percent 
rating where there is marked limitation of ankle motion.  A 
rating in excess of 20 percent (under motion limitation criteria) 
requires ankylosis of the ankle in dorsal flexion.  38 C.F.R. 
§ 4.71a, Codes 5270, 5271.

Normal ranges of ankle motions are 0 to 20 degrees dorsiflexion 
and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 (concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups), 4.45 (concerning weakened movement, excess fatigability, 
and incoordination), and 4.10 (concerning the effects of the 
disability on the veteran's ordinary activity) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran sustained injuries of both ankles in service.  
Service connection for residuals of left ankle injury, rated 0 
percent, was granted in an October 1945 rating decision.  Service 
connection for residuals or a right ankle injury, rated 10 
percent, was granted in a June 2004 rating decision.  This rating 
decision also granted an increased rating of 10 percent for 
residuals of left ankle injury.  The Veteran's claim for 
increased rating was received in October 2005.  A January 2010 
rating decision assigned the current 20 percent ratings for each 
ankle, effective November 18, 2009.

VA podiatry clinic outpatient treatment records show that the 
Veteran has been receiving diabetic foot care and complains of 
bilateral foot and ankle pain.  An April 2004 X-ray examination 
report notes minimal degenerative arthritic changes of both ankle 
joints.  An October 2006 X-ray report notes an impression of 
osteochondral defects in the talar dome of the left ankle and 
mild degenerative changes in the right ankle with no acute 
fracture.  The treatment records also note that the Veteran had 
nonhealing ulcers on the left ankle and right leg.  Vicodin was 
prescribed for back pain as well as for pain "all over" 
including in the ankles, shoulder, and back.  

A December 2005 report of VA examination notes the Veteran's 
complaints of ankle pain, stiffness, and limited endurance as 
well as being bothered by repetitive use and weather changes.  He 
reported no flare-ups.  He used a cane to ambulate and get 
around.  He did not use a brace, had not undergone ankle surgery, 
and reported no subluxation.  He reported that normal daily 
activity was hard as he could not engage in prolonged standing or 
walking or any climbing or squatting because of ankle pain.  On 
physical examination, the Veteran was able to rise on his toes 
and onto his heels but had a very slow, purposeful gait and a bit 
of abnormal weight bearing.  Examination of both ankles showed 
pain and tenderness to palpation and pain with motion.  
Dorsiflexion of each ankle was to 10 degrees and plantar flexion 
of each ankle was to 40 degrees with pain at the extremes of 
motion.  There were no signs of instability, swelling, or 
deformity.  The examiner noted that, according to Deluca, 
repetitive use causes increasing aching, pain, soreness, 
tenderness, and fatigability.  No change was noted on office 
examination.  The diagnosis was bilateral ankle strain.  

During his January 2007 hearing before a hearing officer at the 
RO, the Veteran reported constant bilateral ankle pain and 
discomfort and described the sensation of "a strap" across the 
front of his ankle from "from side to side, from bone to bone."  
He also described feeling something sharp when he takes a step.  
He reported that the pain wakes him up and causes trouble 
sleeping.  
The Veteran, his wife and his children were present at a Travel 
Board hearing on December 6, 2007.  The Veteran reiterated his 
complaints of bilateral foot and ankle pain which disrupt sleep.  
He also reported problems with walking (unable to walk for more 
than three or four minutes), sitting, standing for a long time as 
well as going down steps.  He testified that that he and his wife 
relocated to a ranch style apartment where everything is on one 
floor.  He reported that he last worked about five years prior as 
a driver for car dealers and had to decline work because of his 
inability to walk any great distances (he worked only three or 
four days per week.)  He stated that he experiences swelling 
about two to four times per week, usually at night.  He 
acknowledged that he had Vicodin prescribed for all of his 
service-connected disabilities, not just his ankles.  His wife (a 
registered nurse) testified that he had lost his balance and 
fallen three times recently.  She reported that although he 
always had a certain amount of ankle discomfort, it had gotten 
progressively worse as he became older.  She stated that he had 
been on Vicodin for about six months and did not have this 
medication prescribed until his ankles began to bother him more.  
His daughter testified that he is unable to participate in family 
functions because he is unable to stand or walk for any distance.  

Private treatment records include a July 2007 report of on 
ongoing back pain, OA (osteoarthritis) in ankles and leg pain.  
These records also show that the Veteran had Vicodin prescribed 
for ankle, leg and back pain.  In August 2008, it was noted that 
the Veteran fell down a few steps on an escalator.  He went to an 
emergency room, and was cleaned up and sent home.  He developed 
pain and swelling in the right ankle.  An October 2008 treatment 
record notes frequent falls and that the Veteran complained of 
losing his balance.  

On November 18, 2009 VA joints examination the Veteran complained 
of weakness and instability of both ankles which resulted in a 
fall.  He reported that he does not have flare-ups of bilateral 
ankle pain or instability, but that the disability was basically 
at a baseline level of a 7 (on a scale or 1-10) most of the time.  
He walked with a cane, and did not use any other assistive 
device.  He was described as having "somewhat of a shuffling 
type gait" and wore no orthotics.  It is noted that he had never 
dislocated his ankles or had subluxation of his ankles.  He is 
able to complete his activities of daily living without 
assistance.  The examiner noted that the Veteran went out in the 
community a bit and walked, "the pain really more sort of 
bothers him mentally than limits him as to what he does."  The 
Veteran took Vicodin and he is retired.  

Examination of the right ankle, with the foot at 90 degrees, 
showed dorsiflexion from zero to 10 degrees and plantar flexion 
from zero to 20 degrees.  The skin was intact throughout the 
right foot and the he could feel light touch only minimally 
throughout his foot up to the level of his midcalf.  He had no 
hair distally over the distal half of his leg and the examiner 
was unable to palpate a pulse in his right foot, but he did have 
brisk capillay refill and warm toes on examination.  

Examination of the left ankle, with the foot at 90 degrees, 
showed dorsiflexion from zero to 10 degrees and plantar flexion 
from zero to 25 degrees.  He had a silver dollar sized ulcer over 
the medial malleolus.  He felt light touch sensation more so 
throughout the left foot to the level of the mid calf but it was 
certainly decreased compared to what he felt more proximal in his 
leg.  A pulse in his left foot could not be palpated but he had 
warm and well perfused toes with brisk capillary refill.  

For both ankles, there was pain with initial range of motion and 
he had no increased pain or change in degrees with repetitive 
range of motion.  There was no fatigability, weakness, 
incoordination or lack of endurance with repetitive range of 
motion.  The calcaneus was in neutral alignment compared to the 
long axis of the tibia and fibula.  X-rays of both right and left 
ankle showed tibiotalar joint arthritis.  The diagnosis was 
bilateral tibiotalar joint arthritis.  

The examiner noted that the Veteran's complaint of pain and 
instability was reasonable based on the mechanism of his injury, 
the history and physical examination.  The examiner also noted 
that the Veteran has diabetes, and that there was an element of 
diabetic neuropathy, especially with a nonhealing wound over his 
medial malleolus, the loss of hair, the loss of protective 
sensation and diminished pulses.  With respect to the current 
severity of the Veteran's bilateral ankle disabilities, the 
examiner concluded that his pain stems from his original injury 
and the natural history, which has gone on to arthritis with pain 
as well as instability.  The examiner indicated that the 
components of diabetes and neuropathy could not be ignored, and 
attributed 50 percent of the Veteran's symptoms to his service-
connected injuries and the other 50 percent to diabetes and 
neuropathy.  

In essence, the Veteran and his representative argue that an 
increased rating is warranted for the ankle disabilities because 
they are manifested by impairment (instability) that is not 
encompassed by the limitation of motion criteria.  

Prior to December 6, 2007 the Veteran's ankle disability of each 
ankle was manifested by limitation of motion (dorsiflexion to 10 
degrees and plantar flexion to 40 degrees, with pain at the 
extremes of motion) (see December 2005 VA examination report) 
that may not reasonably be characterized as more than moderate in 
extent.  Notably, the December 2005 examination reports indicates 
there was no instability.  As there was no objective evidence of 
functional limitations not encompassed by the schedular criteria 
for a 10 percent rating, a rating in excess of 10 percent was not 
warranted.  

At the December 6, 2007 hearing before the undersigned, the 
Veteran and his wife presented credible testimony of additional 
impairment in the form of instability (with associated falls).  
On November 2009 VA examination the examiner opined that the 
instability was part of the service connected entity.  
Consequently, from December 6, 2007 the criteria for the 10 
percent rating assigned have not accounted for functional 
limitations associated with the service connected ankle 
disabilities.  

The rating schedule does not include any criteria for rating 
ankle disability based on instability.  Consequently, the Board 
must look to criteria which lend themselves to an analogous 
rating for the ankle disabilities.  See 38 C.F.R. § 4.20.  The 
Board found that the most appropriate analogy was under the 
criteria for rating other foot injuries (38 C.F.R. § 4.71a, Code 
5284, which provides for a 10 percent rating, when moderate, a 20 
percent rating, when moderately severe, and a 30 percent rating, 
when severe).  Notably, inasmuch as a rating under this code 
encompasses all foot impairment, a rating under Code 5284 is 
assigned in lieu of (rather than in addition to) a rating under 
Code 5271 (as that would violate the 38 C.F.R. § 4.14 prohibition 
against pyramiding).  

Considering the impairment due to both limitation of motion 
(which as noted was no more than moderate prior to November 18, 
2009) and due to instability, the Board concludes that the 
appropriate rating for each ankle from December 6, 2007 until 
November 18, 2009 is 20 percent (consistent with moderately 
severe foot disability).

From November 18, 2009, as was noted above, the Veteran has been 
found to have additional limitation of motion (reasonably 
characterized as severe to marked).  Given the additional 
functional impairment due to instability (acknowledged by the 
November 18, 2009 VA examiner), the disability picture presented 
by each ankle is one consistent with severe foot injury, 
warranting a 30 percent rating for each ankle (by analogy to Code 
5284).  

While still higher ratings may be assigned for ankle disability 
where there is ankylosis of the ankle (under 38 C.F.R. § 4.71a, 
Code 5270), neither ankle is shown to be ankylosed (even with all 
factors such as pain, use, etc. considered).  

The Board has also considered whether referral of these claims 
for consideration of an extraschedular evaluation is indicated.  
38 C.F.R. § 3.321(b)(1).  In this regard, it is noted that the 
symptoms and impairment associated with the service connected 
bilateral ankle disabilities (including both limitation of motion 
and instability) are fully encompassed by the analogous schedular 
criteria now assigned, those criteria are not inadequate.  
Therefore, referral for extraschedular consideration is not 
warranted.  See Thun v.Peake, 22 Vet. App. 111 (2008).  In that 
regard, the Board notes that there is impairment of function 
(sensory changes, loss of hair) shown that is attributed to 
nonservice connected disability.  Such impairment may not be 
considered in rating the service-connected ankle disabilities.







ORDER

Staged increased ratings for residuals of a right ankle injury 
(20 percent from December 6, 2007 and 30 percent from November 
18, 2009) are granted, subject to the regulations governing 
payment of monetary awards.

Staged increased ratings for residuals of a left ankle injury (20 
percent from December 6, 2007 and 30 percent from November 18, 
2009) are granted, subject to the regulations governing payment 
of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


